Exhibit 10.36

IHS INC.
2004 LONG-TERM INCENTIVE PLAN

2007 Restricted Stock Units Award Document

Performance-Based RSUs

This Restricted Stock Units Award Document (this “Award Document”) sets forth
the terms of a Restricted Stock Unit Award (“Award”) given to              
(“you”) by IHS Inc. (the “Company” or “IHS”).

Unless defined in this Award Document, capitalized terms will have the same
meanings ascribed to them in the IHS Inc. 2004 Long-Term Incentive Plan (as may
be amended from time to time, the “Plan”).

Pursuant to Article 8 of the Plan, you have been granted restricted stock units
(“RSUs” or “Units”), where each Unit represents one Share (i.e., one share of
the Company’s Class A common stock), on the following terms and subject to the
provisions of the Plan, which is incorporated by reference.  In the event of a
conflict between the provisions of the Plan and this Award Document, the
provisions of the Plan will prevail.

Participant:

 

«Name»

 

 

 

Employee ID:

 

 

 

 

 

Total Number of Units Granted:

 

              Units representing               Shares (at “Target”
performance level)

 

 

 

Grant Date:

 

                                , 2007

 

 

 

Vesting Schedule:

 

See Exhibit A attached

 

Your acceptance of this Award evidenced by either your signature below or a form
of electronic acceptance, the method being determined by the Company, indicates
that you and the Company agree that this Award is granted under and governed by
the terms and conditions of the Plan and the terms and conditions set forth in
the attached Exhibit A.  YOU MUST ACCEPT THIS AWARD WITHIN 90 DAYS OF THE GRANT
DATE OR THE AWARD WILL AUTOMATICALLY BE CANCELLED.

RECIPIENT

IHS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Print Name

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

TERMS AND CONDITIONS OF THE

2007 RSU AWARD

Performance-Based RSUs

No Payment for RSUs or Underlying Shares.

No payment is required for the RSUs (or the Shares underlying such RSUs) that
you receive under this Award.

Share Delivery upon Vesting.

RSUs that you receive under this Award are subject to Section 8.3 of the Plan;
provided, however, that they are transferable at any time (i) by will or by the
laws of descent and distribution, or (ii) to (a) a member of your immediate
family (as defined in Rule 16a-1(e) under the Exchange Act); (b) a trust in
which one or more permitted transferees described in clause (a) in the aggregate
have more than 50% of the beneficial interest; (c) a foundation in which one or
more of the permitted transferees described in clause (a) and you in the
aggregate control the management of the assets and (d) any other entity in which
one or more permitted transferees described in clause (a) and you in the
aggregate own more than 50% of the voting interests; provided that any permitted
transferees described in any of the foregoing four clauses will be subject to
the same terms and conditions of this Award to which you are subject (e.g.,
restrictions on transfers, forfeiture, etc.).  As soon as practicable after
vesting (and subject to the “Withholding Taxes” section below), the Shares
represented by such RSUs will be delivered to you.   In its sole discretion, IHS
may elect to deliver the Shares to you by book-entry in the Company’s booksor by
electronic delivery to a brokerage account established for your benefit at a
financial/brokerage firm selected by IHS.  You agree to complete and sign any
documents and take any additional action that the broker designated by IHS may
request to enable IHS to accomplish the delivery of the Shares on your
behalf. The date of settlement shall not be later than 2½ months after the later
of (i) the end of the Company’s fiscal year in which the applicable vesting date
occurs or (ii) the end of the calendar year in which the applicable vesting date
occurs.

Voting Rights and Dividend Rights.

You shall have no voting rights with respect to any RSUs.  After the RSUs have
vested and Shares have been issued to you, you will have all rights as a
stockholder.  In the event any cash or stock dividends are paid with respect to
Shares while unvested RSUs are outstanding under this Award, the number of RSUs
that you receive under this Award shall be increased as provided below in this
paragraph.  In the case of stock dividends, the number of RSUs subject to this
award at “Target” shall be increased by the number of Shares you would have
received on the date of payment of the dividend with respect to the number of
Shares underlying the unvested RSUs under this award on such date at “Target”
performance level.  In the case of cash dividends, the number of RSUs subject to
this award at “Target” shall be increased by the number of Shares you would have
received on the date of payment of the dividend with respect to the number of
Shares underlying the unvested RSUs under this award at such date at “Target”
performance level, if the amount of dividends was reinvested in Shares on such
date.  The “Target” number of Units on the front page of this Award Document
shall be deemed modified to reflect such increase in RSUs.  The additional RSUs
shall be subject to the same vesting requirements and restrictions as the
unvested RSUs.

Vesting Schedule

(a)         If the performance objectives set forth in clause (i) below
(collectively, the “Performance Objectives”) are satisfied as of November 30,
2009 (the relevant period ending on such date, the “Performance Period”), this
Award will become fully vested and free of restrictions as of the date the
Committee makes the certification referenced in clause (iii) below (the
“Performance Vesting Date”); provided that you are, on the Performance Vesting
Date and at all times since the Grant Date have been, an employee of the Company
or an Affiliate.


--------------------------------------------------------------------------------


(i)            Performance Objectives.  The Committee has established
Performance Objectives based on (A) an increase in the “adjusted EBITDA” of the
Company during the Performance Period and (B) an increase in the “revenue” of
the Company during the Performance Period.  “Adjusted EBITDA” will mean net
income minus interest income plus interest expense plus depreciation and
amortization, as such amount is adjusted to exclude the effect of any non-cash
items (including without limitation, any expense related to equity compensation
awards), net gains (losses) on sales of assets and net gains (losses) on sales
of investments in affiliates, and other items that management does not utilize
in assessing the Company’s operating performance, as set forth in the Company’s
financial statements filed by the Company in connection with its filings with
the U.S. Securities and Exchange Commission.  “Revenue” will have the meaning
for such term as used in the Company’s financial statements filed by the Company
in connection with its filings with the U.S. Securities and Exchange
Commission.  Adjusted EBITDA and Revenue shall include the results of any
acquisitions by the Company completed on or before November 30, 2007.  Anything
above to the contrary notwithstanding, the results of acquisitions completed
subsequent to November 30, 2007 shall not be included unless otherwise
determined by the Committee, in its sole discretion.  The results of
acquisitions completed subsequent to November 30, 2007 may be included and the
Performance Objectives for “Threshold”, “Target” and “Maximum” performance
levels may be adjusted by the Committee, in its sole discretion, to reflect such
acquisitions.   In the event of any such adjustments, the adjusted Performance
Objectives will be provided to you.

(ii)           Performance-Based Vesting.  Subject to the proviso of this
paragraph (a) and to clause (iii) below, the number of Units covered by this
Agreement that will vest on the Performance Vesting Date will be calculated as
follows:

“Target” number of Units

 

EBITDA Payout %

 

 

as set forth on the front page                x        Average of

 

 

=

Units Vesting

of this Award Document

 

Revenue Payout %

 

 

 

The above calculation is subject to adjustment relating to minimum Revenue
growth as provided below.

Adjusted EBITDA

1.     if Adjusted EBITDA for the Fiscal Year ended November 30, 2009 is at
“Threshold” performance level, then the EBITDA payout % will be 50%

2.     if Adjusted EBITDA for the Fiscal Year ended November 30, 2009 is at
“Target” performance level, then the EBITDA payout % will be 100%

3.     if Adjusted EBITDA for the Fiscal Year ended November 30, 2009 is at
“Maximum” performance level, then the EBITDA payout % will be 150%

Revenue

1.     if Revenue for the Fiscal Year ended November 30, 2009 is at “Threshold”
performance level, then the Revenue payout % will be 50%

2.     if Revenue for the Fiscal Year ended November 30, 2009 is at “Target”
performance level, then the Revenue payout % will be 100%

3.     if Revenue for the Fiscal Year ended November 30, 2009 is at “Maximum”
performance level, then the Revenue payout % will be 150%

The EBITDA payout percentage and Revenue payout percentage will be prorated if
Adjusted EBITDA and/or Revenue is between “Threshold” and “Target” or between
“Target” and “Maximum” performance levels.


--------------------------------------------------------------------------------


For avoidance of doubt, the total number of Units granted as set forth on the
first page of this Award Document reflects a total number in the event Adjusted
EBITDA and Revenue are both satisfied at “Target” performance levels.  In the
event both Adjusted EBITDA and Revenue are satisfied at “Maximum” performance
levels, the number of Units vesting will be 150% of the total number of Units
granted as set forth on the first page of the Award Document.

Anything herein to the contrary notwithstanding, in the event the minimum
Revenue growth that has been established by the Committee is not achieved in any
of the Fiscal Years ended November 30, 2007, 2008 or 2009 over the prior fiscal
year, a 15% discount will be applied so that the percentage used to calculate
the Units vesting shall be the percentage determined as provided above based on
the average of the EBITDA payout percentage and the Revenue payout percentage
times .85.

(iii)          Committee Certification.  For both Covered Employees and all
other employees, the Committee must certify in writing prior to the Units
covered by this Award vesting and becoming free of restrictions that the
Performance Objectives were, in fact, satisfied, which certification will be
made no later than February 28, 2010.

Termination.

Upon termination of your employment for any reason (other than your death or
termination of employment due to your Disability), (1) you will forfeit all of
your unvested RSUs without any consideration, unless the Committee expressly
determines otherwise, and (2) for purposes of Section 4.2 of the Plan, the
Shares underlying the unvested RSUs will again be available for issuance under
the Plan.

In the event of termination of your employment prior to the Performance Vesting
Date due to your death or Disability, the unvested RSUs shall vest and be free
of restrictions on the date of termination of employment due to death or
Disability to such extent as if all Performance Objectives had been fully
satisfied at “Target” performance level.

For purposes of this Award Document, “Disability” shall mean a mental or
physical illness that entitles you to receive benefits under the long-term
disability plan of the Company or an Affiliate; provided that you remain totally
disabled for six (6) consecutive months.  If you are not covered by such a plan,
“Disability” shall be defined by reference to the Company’s long-term disability
policy as if such policy applied to you.

Change in Control.

If a Change in Control occurs prior to the Performance Vesting Date, as of the
effective date of such Change in Control, the Units covered by this Award shall
vest and be free of restrictions to such extent as if all Performance Objectives
had been fully satisfied at “Target” performance level, and you shall
participate in the acquisition to the extent of and in the same manner as all
other stockholders of the Company.

Withholding Taxes.

You acknowledge that you are required to make acceptable arrangements to pay any
withholding taxes that may be due as a result of receipt of this Award or the
vesting and payout of the RSUs that you receive under this Award, and no Shares
will be released to you until you have made such arrangements.  These
arrangements may include any one or a combination of the following, as
determined by the Company or the Committee:  (a) withholding of Shares or the
sale of Shares that otherwise would be released to you when they vest; (b)
surrendering of Shares that you already own; (c) direct payment by you to the
Company; (d) payroll withholding; (e) any other method as the Company or
Committee may elect in compliance with applicable law.  The FMV of the Shares
that are withheld or that you surrender, if applicable, determined as of the
date when the taxes otherwise would have been withheld in cash, will be applied
as a credit against the taxes.


--------------------------------------------------------------------------------


You acknowledge that the ultimate liability for all tax obligations legally due
by you is and remains your responsibility.

Tax Consultation.

By signing this Award Document, you represent that you have consulted with any
tax consultant(s) you deem advisable in connection with the grant and vesting of
this Award (including the delivery of Shares underlying the RSUs that you
receive under this Award), that you are not relying on the Company or an
Affiliate for any tax advice and that you will hold the Company and its
Affiliates harmless from any and all tax liabilities imposed in connection with
the grant and vesting of this Award (including the delivery of any Shares).

No Guarantee of Continued Employment.

YOU ACKNOWLEDGE AND AGREE THAT THIS AWARD DOCUMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE “VESTING SCHEDULE” SET FORTH IN THIS AWARD
DOCUMENT DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT
FOR THE VESTING PERIOD, FOR ANY PERIOD OR AT ALL AND WILL NOT INTERFERE IN ANY
WAY WITH YOUR RIGHT OR THE COMPANY’S OR ANY AFFILIATE’S RIGHT TO TERMINATE YOUR
EMPLOYMENT AT ANY TIME OR FOR ANY REASON NOT PROHIBITED BY LAW, AND WILL NOT
CONFER UPON YOU ANY RIGHT TO CONTINUE YOUR EMPLOYMENT FOR ANY SPECIFIED PERIOD
OF TIME.

Data Protection.

You acknowledge and agree that, for the reasons described below, the Company or
any of its Affiliates may process sensitive personal data about you.  Such data
may include, but shall not be limited to:

·                  Personal data:  Name, address, telephone number, fax number,
email address, family size, marital status, sex, beneficiary information,
emergency contacts, passport or visa information, age, language skills, drivers
license information, birth certificate and employee number.

·                  Employment information:  Curriculum vitae or resume, wage
history, employment references, job title, employment or severance agreement,
plan or benefit enrollment forms and elections and equity compensation or
benefit statements.

·                  Financial information:  Current wage and benefit information,
personal bank account number, brokerage account information, tax related
information and tax identification number.

The Company may, from time to time, process and transfer this or other
information for internal compensation and benefit planning (specifically, for
enrollment purposes in the Plan and the administration of the Plan), to
determine training needs, to develop a global human resource database and to
evaluate skill utilization.

The legal persons for whom your personal data is intended are the Company, the
outside plan administrator (as selected by the Company from time to time), legal
counsel to the Company (as selected by the Company from time to time), the
accountants for the Company (as selected by the Company from time to time) and
any other person that the Company may find in its administration of the Plan to
be appropriate.  You acknowledge that you have been informed of your right to
access and correct any personal data by contacting:


--------------------------------------------------------------------------------


Corporate Human Resources

IHS Inc.

15 Inverness Way East

Englewood, Colorado 80112

Telephone No. 303-397-7977

Facsimile No.: 303-397-2633

E-mail: humanresources@ihs.com

The Company agrees to ensure that all personal and/or sensitive data that is
transmitted will be kept confidential and used only for legitimate Company
purposes as described above.

You hereby give your explicit consent to the Company to process any such
personal and/or sensitive data.  You also hereby provide explicit consent to the
Company to transfer any such personal and/or sensitive data outside of the
country in which you work or are employed.

Acquired Rights.

In accepting the Award, you acknowledge that:

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

(b)           the award of RSUs is voluntary and occasional and does not create
any contractual or other right to receive future awards of RSUs, or benefits in
lieu of RSUs even if RSUs have been awarded repeatedly in the past;

(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

(d)           your participation in the Plan is voluntary;

(e)           the RSUs are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
your actual employer, and RSUs are outside the scope of your employment
contract, if any;

(f)            the RSUs are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(g)           neither the RSUs nor any provision of this Award Document, the
Plan or the policies adopted pursuant to the Plan confer upon you any right with
respect to employment or continuation of current employment, and in the event
that you are not an employee of the Company or any subsidiary of the Company,
the RSUs shall not be interpreted to form an employment contract or relationship
with the Company or any Affiliate;

(h)           the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(i)            the value of Shares acquired on vesting of RSUs may increase or
decrease in value;

(j)            no claim or entitlement to compensation or damages arises from
termination of RSUs, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the RSUs or Shares received upon
vesting of the RSUs resulting from termination of your entitlement by the
Company or any Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Award Document, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; and

(k)           in the event of termination of your employment (whether or not in
breach of local labor laws), your right to receive RSUs and vest under the Plan,
if any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g.,


--------------------------------------------------------------------------------


active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), your right to receive
Shares pursuant to the RSUs after termination of employment, if any, will be
measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law.

Language.

If you have received this or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.

Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to the Award granted under and participation in the Plan or future awards that
may be granted under the Plan by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

Entire Agreement; Governing Law.

The Plan and this Award Document constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and you with respect to the
subject matter hereof.  This Award Document may not be modified in a manner that
impairs your rights heretofore granted under the Plan, except with your
consent.  This Award Document is governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Award Document to the substantive
law of another jurisdiction.

Severability.

The provisions of this Award Document are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

BY SIGNING THE AWARD DOCUMENT, YOU ACKNOWLEDGE RECEIPT OF A COPY OF THE PLAN AND
REPRESENT THAT YOU ARE FAMILIAR WITH THE TERMS AND CONDITIONS OF THE PLAN, AND
HEREBY ACCEPT THIS AWARD SUBJECT TO ALL PROVISIONS IN THIS AWARD DOCUMENT AND IN
THE PLAN.  YOU HEREBY AGREE TO ACCEPT AS FINAL, CONCLUSIVE AND BINDING ALL
DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY QUESTIONS ARISING UNDER
THE PLAN OR THIS AWARD DOCUMENT.


--------------------------------------------------------------------------------